Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This application is a continuation of US application 16/372657, now US patent 10787440, filed April 2, 2019, which is a continuation of US application 14/394463, now US patent 10301290, filed October 14, 2014, which is a national stage application of PCT/US2013/036452, filed April 12, 2013, which claims benefit of provisional applications 61/785169, filed March 14, 2013, and 61/624194, filed April 13, 212.  Applicant’s preliminary amendment submitted November 16, 2020 is acknowledged wherein claims 1, 12, and 13 are amended, claims 2-11 and 14-37 are canceled, and new claims 38-54 are introduced.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 38-42, drawn to a pack or container comprising a compound of formula (IIa) and another active agent, classified in A61K 31/4412, for example.
II. Claims 12, 13, and 43-43, drawn to a method of treating cancer, classified in A61P 35/00, for example.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process of group II as claimed in the most generic independent claim, claim 12, requires coadministration of compound (IIa) with any additional therapeutic agent.  Dependent claims 44-47 define a wide range of .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
While both groups describe the combination of a compound of formula (IIa) with an additional active agent, the scope of additional active agents recited in group I is limited to lenalidomide, an anti-angiogenic and immunomoduilatory agent used to treat multiple myeloma and other B-cell neoplasms and classified under A61K 31/454, (See Fink et al. included with PTO-892) and rituximab, a monoclonal antibody used to treat lymphoma, classified under A61K 39/39558. (See Cheung et al. included with PTO-892) Additionally, it is noted that both lenalidomide and rituximab are used for treating other conditions besides cancer, and nothing in any of the claims of group I specifically requires that the therapeutic agents in the pack or container be used in the treatment of lymphomas or other malignancies.
By contrast the methods falling within the broadest scope of group II are specifically directed to methods of treating cancer (Classified as A61P 35/00) and do not specifically limit the identity of the second active agent, other than the implied limitation that the presence of this agent must somehow benefit the treatment of the subject’s cancer, for example by exerting a direct antitumor effect, 
Therefore a search of group I would require a thorough search of potential uses of compound (IIa) in conditions other than cancer, and its specific interactions with lenalidomide and rituximab.  By contrast, a search of group II would be limited to references specific to treatment of cancer, but would be generic to possible treatment of all cancers rather than those specifically expected to benefit from therapy with lenalidomide or rituximab, and involve a search of a vast number of additional active agents including those recited in claims 44-46.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Christine Pemberton on October 25, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        10/25/2021